FILED
                           NOT FOR PUBLICATION                             MAY 18 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CAROLYN RYGG, a single woman and                 No. 12-35753
CRAIG DILWORTH, a single man,
                                                 D.C. No. 2:11-cv-01827-JLR
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

DAVID F HULBERT, retired, formerly
Judge of the Snohomish County Superior
Court; et al.,

              Defendants - Appellees.



CAROLYN RYGG, a single woman and                 No. 12-35855
CRAIG DILWORTH, a single man,
                                                 D.C. No. 2:11-cv-01827-JLR
              Plaintiffs - Appellees,

  v.

DAVID F HULBERT, retired, formerly
Judge of the Snohomish County Superior
Court,

              Defendant,

LARRY MCKEEMAN, Presiding Judge

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of the Snohomish County Superior Court;
et al.,

            Defendants,

 and

RALPH J MCCARTY,

            Defendant - Appellant.



CAROLYN RYGG, a single woman and           No. 12-35866
CRAIG DILWORTH, a single man,
                                           D.C. No. 2:11-cv-01827-JLR
            Plaintiffs - Appellants,

 v.

DAVID F HULBERT, retired, formerly
Judge of the Snohomish County Superior
Court,

            Defendant,

LARRY MCKEEMAN, Presiding Judge
of the Snohomish County Superior Court
and STEVEN GOFF, Commissioner,
Washington State Supreme Court,

            Defendants,

J ROBERT LEACH; et al.,

            Defendants,



                                       2
ANN SCHINDLER, in her official
capacity as President Chief Judge of the
Court of Appeals of the State of WA; et
al.,

             Defendants,

 and

RALPH J MCCARTY,

             Defendant - Appellee,

G. GEOFFREY GIBBS,

             Defendant - Appellee,

MERVIN W SCHINDELE and
BARBARA SCHINDELE,

             Defendants - Appellees.



CRAIG DILWORTH, a single man and               No. 13-35600
CAROLYN RYGG,
                                               D.C. No. 2:11-cv-01827-JLR
             Plaintiffs - Appellants,

 v.

DAVID F HULBERT, retired, formerly
Judge of the Snohomish County Superior
Court; et al.,

             Defendants - Appellees.



                                           3
                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                              Submitted May 6, 2015**
                                Seattle, Washington

Before: WALLACE, KLEINFELD, and CHRISTEN, Circuit Judges.

      Appellants Carolyn Rygg and her son, Craig Dilworth, engaged in extensive

state court litigation with their next-door neighbors, Larry and Kaaren Reinertsen,

to resolve a property line dispute. The Washington Court of Appeals affirmed the

trial court’s rulings in favor of the Reinertsens. See Reinertsen v. Rygg, No.

64661-3-I, 161 Wash. App. 1037 (2011), petition for review denied, 268 P.3d 224

(Wash. 2011).

      Dissatisfied with the result of the state court proceedings, appellants filed an

action in federal court. Their 200-page amended complaint asserted 50 claims

against 21 defendants, including Ralph McCarty, the former owner of appellants’

property; the Reinertsens; the Reinertsens’ attorneys in the state court proceedings;

and numerous state court judges. The district court dismissed all but two of the

claims in a thorough, well-reasoned order. The case proceeded to trial on the

remaining two claims: a federal claim for electronic eavesdropping and a state

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          4
claim for invasion of privacy, both against the Reinertsens. The jury found in

favor of the Reinertsens on both claims, and the district court entered judgment

accordingly.1

      Rygg and Dilworth appeal from the district court’s order dismissing 48 of

their claims and the jury verdict on the remaining two claims, and challenge

numerous other rulings entered by the district court. McCarty cross appeals from

the district court’s decision not to grant his motion for sanctions under Federal

Rule of Civil Procedure 11. We affirm.

1.    Contrary to appellants’ assertion, the district court’s dismissal order was

final. It contemplated no further action, and the district court certified it as a final

judgment. This court therefore has jurisdiction under 28 U.S.C. § 1291.

2.    “We review de novo the district court’s dismissal for failure to state a claim

or for lack of subject matter jurisdiction.” Papa v. United States, 281 F.3d 1004,

1008–09 (9th Cir. 2002). The district court properly concluded that it lacked

subject matter jurisdiction under the Rooker–Feldman doctrine over the claims

asserted in Counts 5–10, 12–21, 23, 30, 34, 38–41, 43–44, and 46–47 of the

amended complaint, as those claims amount to “a forbidden de facto appeal” of a



      1
             Because the parties are familiar with the facts, we recount only an
abbreviated version of them here.

                                            5
state court judgment. See Noel v. Hall, 341 F.3d 1148, 1163 (9th Cir. 2003). The

district court properly dismissed the claims asserted in Counts 1–3 because public

records show Judge Hulbert was a judge when he entered his findings of fact and

conclusions of law in 2005. The district court properly dismissed the remaining

claims—with the exception of the electronic eavesdropping and invasion of

privacy claims against the Reinertsens—because they fail to show a plausible

entitlement to relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

3.    The district court did not abuse its discretion by denying leave to amend the

complaint on the ground that permitting amendment would impose a significant

and prejudicial burden on the defendants. See Cafasso v. Gen. Dynamics C4 Sys.,

Inc., 637 F.3d 1047, 1058–59 (9th Cir. 2011).

4.    Although the district court would have been justified in granting McCarty’s

motion for Rule 11 sanctions, it did not abuse its discretion by declining to do so.

See Holgate v. Baldwin, 425 F.3d 671, 675–76 (9th Cir. 2005). The court also did

not abuse its discretion by denying appellants’ cross motion for sanctions.

5.    The jury verdict in favor of the Reinertsens with respect to the electronic

eavesdropping and invasion of privacy claims is supported by substantial evidence.

See Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002) (“A jury’s verdict must be

upheld if it is supported by substantial evidence, which is evidence adequate to


                                          6
support the jury’s conclusion, even if it is also possible to draw a contrary

conclusion.”). Appellants raise numerous challenges to the district court’s

scheduling orders, discovery rulings, trial rulings, and jury instructions, as well as

the district court’s denial of appellants’ motions for a default judgment, judicial

estoppel, judgment notwithstanding the verdict, and a new trial. After careful

review, we find no error that warrants remand.

6.    Appellants’ motions to strike portions of the appellees’ answering briefs are

denied.

      AFFIRMED.




                                           7